     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 1 of 11




 1     JENNY L. FOLEY, Ph.D., ESQ.
       Nevada Bar No. 9017
 2     E-mail: jfoley@hkm.com
 3     HKM EMPLOYMENT ATTORNEYS LLP
       1785 East Sahara, Suite 300
 4     Las Vegas, Nevada 89104
       Tel: (702) 805-8340
 5     Fax: (702) 805-8340
       Attorneys for Plaintiff
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9      TERESA SAWTELLE, an Individual,
                                                       CASE NO.:
10
                           Plaintiff,
11
        vs.
12                                                     COMPLAINT AND JURY DEMAND
        CORECIVIC, INC. d/b/a NEVADA
13
        SOUTHERN DETENTION CENTER., a
14      Foreign Corporation, DOES I -X; ROE
        CORPORATIONS I -X.
15
                           Defendants.
16
17
18
              The Plaintiff TERESA SAWTELLE (“Ms. Sawtelle”) by and through her attorneys,
19
       Jenny L. Foley, Ph.D., Esq. of HKM Employment Attorneys LLP, hereby complains and alleges
20
       as follows:
21
                                            JURISDICTION
22
              1.     This is an action for damages brought by Plaintiff for unlawful workplace
23
       retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §2000e et
24
       seq.; discrimination and retaliation under the Americans with Disabilities Act (“ADA”), U.S.C.
25
       § 12101, et seq.; and for certain claims brought pursuant to the Nevada Revised Statutes as
26
       outlined below.
27
              2.     This Court has primary jurisdiction over claims set forth herein pursuant to 28
28
                                               Page 1 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 2 of 11




 1     U.S.C. § 1331 (federal question), 28 U.S.C. §1343(a) (4) (civil rights action) and 42 U.S.C.
 2     §2000e-5(f)(3) (unlawful discrimination and retaliation in employment). Additionally, this
 3     Court has supplemental jurisdiction over any state law claims pled herein pursuant to 28 U.S.C.
 4     § 1367.
 5             3.      All material allegations contained in this Complaint are believed to have
 6     occurred in Nye County, Nevada. Therefore, venue properly lies in the southern division of the
 7     United States Court for the District of Nevada pursuant to 28 U.S.C. §1391(b)(2).
 8                          EXHAUSTION OF ADMINISTRATIVE REMEDY
 9             4.      On or about April 30, 2021, Plaintiff initiated the process of filing a Charge of
10     Discrimination against her employer, the Defendant named in this action with the Nevada Equal
11     Rights Commission (“NERC”) wherein she alleged discrimination based on disability and
12     retaliation.
13             5.      On or about May 12, 2021, Plaintiff received her Notice of Right to Sue from
14     the Equal Rights Commission.
15             6.      This action is timely filed pursuant to 42 U.S.C. § 2000e-5(f).
16               7.    Plaintiff has exhausted her administrative remedy on all claims pled hereunder
17     prior to filing this action with this Court.
18                                       GENERAL ALLEGATIONS
19             8.      Plaintiff incorporates all of the allegations in the preceding paragraphs as though
20     fully set forth herein.
21             9.      Plaintiff is a United States citizen and has been a resident of Nye, Nevada since
22     2005.
23             10.     Defendant CoreCivic, Inc. d/b/a Nevada Southern Detention Center
24     (“CoreCivic” or “Defendant”) is a foreign corporation which conducts business in Nye County,
25     Nevada, as it owns and operates a private prison in Nye County.
26             11.     Plaintiff was hired on or about November 12, 2019, as a Correctional Officer for
27     Defendant.
28             12.     She was in training until December 16, 2019.
                                                      Page 2 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 3 of 11




 1             13.       Plaintiff’s first day of work was December 17, 2019, and she worked in Nevada
 2     until being sent to Montana on a temporary assignment.
 3             14.       On or about January 3, 2020, while on the job working for Defendant, Plaintiff
 4     fell off a ladder while doing a “roof check” and broke both legs.
 5             15.       Plaintiff was hospitalized on or about January 3, 2020, in Great Falls, MT.
 6             16.       Shortly thereafter, while still in the hospital in Great Falls, MT, on January 6,
 7     2020, Plaintiff had surgery of both of her legs to repair the damage.
 8             17.       On or about January 8, 2020, Plaintiff began physical therapy and rehabilitation
 9     for her injuries.
10             18.       On or about January 13, 2020, Plaintiff returned to Pahrump, NV to recover and
11     continue to do physical therapy.
12             19.       From approximately beginning of January until March 2020, Plaintiff was in a
13     wheelchair because she was unable to put any weight on her legs, which even resulted in her
14     having to remodel her bathroom.
15             20.       Plaintiff returned to work on light duty on or about May 18, 2020.
16             21.       Plaintiff was put in the warehouse with approximately fifteen male inmates and
17     her job was to ensure the inmates performed their job functions and were not stealing.
18             22.       Plaintiff performed all of her job responsibilities in this position and worked well
19     with her supervisor, Ms. “Downey,” and the others in the warehouse.
20             23.       On or about June 25, 2020, Ms. Sawtelle hired an attorney to represent her in
21     her workers compensation case.
22             24.       Plaintiff noticed an immediate change in attitudes toward her once she retained
23     counsel.
24             25.       On or about August 3, 2020, Warden Brian Koehn instructed Plaintiff to work
25     with the investigators to confirm adherence to Covid protocols, despite this not being directly
26     part of her job
27             26.       On or about August 18, 2020, Plaintiff was released to work by Dr. James
28     Manning, her treating physician.
                                                    Page 3 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 4 of 11




 1             27.     On or about September 2, 2020, Plaintiff got a call from Captain Henderson,
 2     who, upon information and belief, told her that the Warden instructed that she report to the
 3     laundry room the following morning at 5:00 A. M.
 4             28.     Plaintiff reported the following morning, September 3, 2020, as instructed and
 5     throughout the day confirmed to both Captain Henderson and Assistant Warden Pamela Lauer
 6     that she was physically able to handle the duties and responsibilities of working in the laundry
 7     room.
 8             29.     Captain Henderson confirmed to Plaintiff that she would be offered the position
 9     in the laundry room and congratulated her on receiving the promotion.
10             30.     However, after over two weeks, on or about September 18, 2020, Plaintiff
11     received a letter stating: “The employer has reported that they will not be able to accommodate
12     your client with permanent light/modified duty per the restrictions of treating doctor Manning
13     per the FCE.”
14             31.     The letter also advised Plaintiff of three counsellors for vocational rehabilitation.
15             32.     On or about September 24, 2020, Plaintiff met with Ms. Lauer, who informed
16     her that Defendant could not accommodate Plaintiff because it was ‘unsafe’ for her to work in
17     the laundry with three female inmates.
18             33.     A confused Plaintiff inquired as to why working with three female inmates in
19     the laundry room was more dangerous than working in the warehouse with fifteen male inmates.
20             34.     Plaintiff never received a response to her inquiry.
21             35.     On or about September 30, 2020, Defendant’s investigator into the workers
22     compensation claim, Mr. “Mirtich,” and an HR Assistant, Mr. “Caggiano,” spoke to Plaintiff
23     regarding her employment with Defendant.
24             36.     Upon information and belief, Mirtich and Caggiano instructed Plaintiff to submit
25     a resignation letter.
26             37.     Plaintiff was confused at the request and inquired as to why she would need to
27     submit a resignation letter since she did not plan or want to resign and expressed that she wanted
28     to continue working for Defendant.
                                                  Page 4 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 5 of 11




 1             38.     Plaintiff further expressed that she had been working every day since returning
 2     in May and that has fully satisfied all tasks and roles assigned to her by Defendant.
 3             39.     Nevertheless, upon information and belief, Mirtich and Caggiano replied to
 4     Plaintiff that Defendant could not find a position for her and that she could not start vocational
 5     school until she submitted a letter of resignation that started her last date.
 6             40.     At their direction, Plaintiff did so on September 30, 2020.
 7             41.     Upon information and belief, that very same day, September 30, 2020, Plaintiff
 8     not only protested her signing of the resignation letter, but she also made her revocation of the
 9     letter clear immediately thereafter.
10             42.     In addition, after speaking with her workers compensation attorney, on or about
11     October 5, 2020, Plaintiff’s workers compensation attorney sent Defendant a letter that clearly
12     revoked the resignation letter as Plaintiff did not want to resign, and rather that she wished to
13     return to her position in the laundry room or transition into vocational rehabilitation.
14             43.     Plaintiff further requested that the proper medical separation take place since she
15     would not resign.
16             44.     Finally, Plaintiff reported to Plaintiff that she was being made to work outside
17     of her restrictions and that Defendant should stop doing so.
18             45.     Thereafter, Plaintiff went back to work in the laundry position.
19             46.     Plaintiff attempted several times to contact Debra Shull, the head of HR,
20     regarding her work at Defendant and starting vocational school.
21             47.     On or about October 13, 2020, Ms. Shull contacted Plaintiff and, upon
22     information and belief, instructed Plaintiff to not return to work the next day, that way Plaintiff
23     would be able to start vocational school.
24             48.     Plaintiff replied that she was going to speak to her attorney first, and if she did
25     not hear back from her attorney, then she would return to work the next day.
26             49.     Plaintiff reported to work the following day, October 14, 2020, where she was
27     terminated by Ms. Shull and Ms. Lauer.
28             50.     Plaintiff was terminated because, ostensibly, there were no positions available
                                                   Page 5 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 6 of 11




 1     for which she qualified that also accommodated her permanent restrictions.
 2             51.     However, Plaintiff was able to be accommodated in the laundry position, a job
 3     she had been already doing for some time.
 4             52.     Moreover, there were, upon information and belief, other positions in which
 5     Plaintiff was qualified to do and which are commensurate with her light duty restrictions and
 6     medical restrictions.
 7             53.     Plaintiff was in constant communication with Defendant regarding her workers
 8     compensation claim and the injuries and limitations that arose out of those injuries.
 9             54.      Defendant’s improper termination of Plaintiff constitutes improper retaliation
10     for her workers compensation claim.
11             55.     Upon information and belief, Defendant acted toward Plaintiff with an intent to
12     discriminate against her based on her disability.
13             56.     Upon information and belief, Defendant unlawfully retaliated against Plaintiff
14     for submitting a complaint of disability discrimination with the general manager. Ms. Lauer.
15                                       FIRST CAUSE OF ACTION
16        (Discrimination Based on Disability in violation of State, NRS 613.330 et. seq., and
17                             Federal Statutes, 42 U.S.C. ch. 126 § 12101 et seq.)
18             57.     Plaintiff incorporates all of the allegations in the preceding paragraphs as though
19     fully set forth herein.
20             58.     The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits
21     employers from discriminating against qualified individuals because of a disability “in regard
22     to job application procedures, the hiring, advancement, or discharge of employees, employee
23     compensation, job training, and other terms, conditions, and privileges of employment.” 42
24     U.S.C. § 12112.
25             59.     At all relevant times, Plaintiff had a qualifying disability that caused mobility
26     impairments and weight limitations on lifting objects after Plaintiff broke both of her legs.
27             60.     Because Plaintiff’s leg injuries limit at least one of Plaintiff’s major life
28     activities, Plaintiff is an individual with a disability under the ADA.
                                                  Page 6 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 7 of 11




 1             61.    Plaintiff was fully qualified to continuing working for Defendant and could
 2     perform the essential functions of the position.
 3             62.    Defendant is a covered employer to which the ADA applies.
 4             63.    Defendant as an employer is subject to Nevada and federal statutes prohibiting
 5     discrimination and has a legal obligation to provide Plaintiff with a work environment free from
 6     discrimination and harassment.
 7             64.    Defendant refused to take reasonably adequate steps to prevent discrimination
 8     against Plaintiff by failing to honor the promotion that she was given as well as for failing to
 9     accommodate her in the position that she not only could fully perform, but she was already
10     working in that position.
11             65.    Defendant told Plaintiff that it was unsafe for her to work with three female
12     inmates, when she had been already working with fifteen male inmates, and as such,
13     Defendant’s actual reason was that they did not want to accommodate her because of her
14     disability.
15             66.    No other similarly situated persons, not of Plaintiff’s protected class were
16     subject to the same or substantially similar conduct.
17             67.    Plaintiff suffered adverse economic impact due to her constructive discharge.
18             68.    Plaintiff was embarrassed, humiliated, angered and discouraged by the
19     discriminatory actions taken against her.
20             69.    Plaintiff suffered compensable emotional and physical harm, including but not
21     limited to, headaches, sleeplessness, anxiety and depression resulting from this unlawful
22     discrimination by her employer.
23             70.    Plaintiff is entitled to be fully compensated for her emotional disturbance by
24     being forced to endure this discrimination.
25             71.    Plaintiff suffered damages in an amount deemed sufficient by the jury.
26             72.    Plaintiff is entitled to an award of reasonable attorney’s fees.
27             73.    Defendant is guilty of oppression, fraud or malice, express or implied as
28     Defendant knowingly and intentionally discriminated against Plaintiff because of her disability.
                                                   Page 7 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 8 of 11




 1             74.     Therefore, Plaintiff is entitled to recover damages for the sake of example, to
 2     deter other employers from engaging in such conduct and by way of punishing the Defendant
 3     in an amount deemed sufficient by the jury.
 4                                     SECOND CAUSE OF ACTION
 5           (Retaliation in violation of State, NRS 613.340, and Federal Statutes, 42 U.S.C.
 6                                  §12203(a) and 42 U.S.C. §2000e-3(a))
 7             75.     Plaintiff incorporates all of the allegations in the preceding paragraphs as though
 8     fully set forth herein.
 9             76.     In violation of 42 U.S.C. §12203(a), 42 U.S.C. §2000e-3(a), and NRS 613.340,
10     Defendant retaliated against Plaintiff after she complained of acts which she reasonably
11     believed were discriminatory.
12             77.     In violation of NRS 613.340, Defendant retaliated against Plaintiff after she filed
13     a workers compensation claim regarding the onsite injury she experienced while working for
14     Defendant.
15             78.     There may be more detrimental acts of which Plaintiff is unaware which may
16     also constitute retaliation in that it harmed Plaintiff.
17             79.     The actions and conduct by Defendant constitute illegal retaliation which is
18     prohibited by federal and state statutes.
19             80.     Plaintiff suffered damages in an amount deemed sufficient by the jury.
20             81.     Plaintiff is entitled to an award of reasonable attorney’s fees.
21             82.     Defendant is guilty of oppression, fraud, or malice, express or implied, because
22     Defendant knowingly and intentionally retaliated against Plaintiff because she submitted a
23     complaint of disability discrimination with the general manager.
24             83.     Therefore, Plaintiff is entitled to recover damages for the sake of example, to
25     deter other employers from engaging in such conduct and by way of punishing the Defendant
26     in an amount deemed sufficient by the jury.
27     ///
28     ///
                                                   Page 8 of 11
     Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 9 of 11




 1                                      THIRD CAUSE OF ACTION
 2     (Wrongful Termination in Violation of Public Policy; Retaliatory Discharge for Filing a
 3                                    Workers' Compensation Claim)
 4             84.     Plaintiff incorporates all of the allegations in the preceding paragraphs as though
 5     fully set forth herein.
 6             85.     In Nevada, to establish a prima facie case of wrongful termination in violation
 7     of public policy, a plaintiff must demonstrate: (1) that he engaged in “protected activity;” (2)
 8     an adverse employment action; and (3) a causal link between the “protected activity” and the
 9     adverse employment action. See Allum v. Valley Bank, 114 Nev. 1313, 1319-20 (1998).
10             86.     In Nevada, defendants are liable for retaliatory discharge for filing a workers'
11     compensation claim, wherein plaintiff demonstrates that: (1) he filed a workers' compensation
12     claim, (2) he was terminated from employment, and (3) a causal link existed between the
13     termination and the workers' compensation claim. See Hansen v. Harrah's, 100 Nev. 60 (1984).
14             87.     Defendant retaliated against Plaintiff after she filed a workers compensation
15     claim regarding the onsite injury she experienced while working for Defendant, which is a
16     protected activity.
17             88.     After Plaintiff filed her workers compensation claim, she was refused an
18     accommodation after being promised one, and then shortly thereafter, she was terminated as
19     Defendant claimed that they could not find a position for her.
20             89.     After that determination, Defendant then terminated Plaintiff by forcing her to
21     sign a resignation letter in order for her to begin her vocational training, which never occurred.
22             90.     The actions and conduct by Defendant constitute illegal retaliation which is
23     prohibited by Nevada common law and against public policy.
24             91.     Plaintiff suffered damages in an amount deemed sufficient by the jury.
25             92.     Plaintiff is entitled to an award of reasonable attorney’s fees.
26             93.     Defendant is guilty of oppression, fraud, or malice, express or implied, because
27     Defendant knowingly and intentionally retaliated against Plaintiff because she submitted a
28     complaint of disability discrimination with the general manager.
                                                  Page 9 of 11
 Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 10 of 11




 1           94.     Therefore, Plaintiff is entitled to recover damages for the sake of example, to
 2   deter other employers from engaging in such conduct and by way of punishing the Defendant
 3   in an amount deemed sufficient by the jury.
 4                                  FOURTH CAUSE OF ACTION
 5                       (Intentional/Negligent Infliction of Emotional Distress)
 6           95.     Plaintiff incorporates all of the allegations in the preceding paragraphs as though
 7   fully set forth herein.
 8           96.     Defendant’s conduct toward Plaintiff was extreme and outrageous and caused
 9   significant emotional harm, headaches, sleeplessness and various physical and mental distress.
10           97.     Defendant’s conduct was extreme, outrageous, and undertaken with either intent
11   or reckless disregard for causing Plaintiff emotional distress.
12           98.     Defendant had a duty to refrain from engaging in discriminatory, hostile and
13   retaliatory acts as described above.
14           99.     Defendant breached that duty.
15           100.    Defendant’s intentional or negligent conduct was the legal, actual, proximate
16   cause of Plaintiff’s extreme and/or severe emotional distress by engaging in the conduct
17   described herein.
18           101.    Defendant must pay damages in an amount to be determined at trial for
19   emotional pain, suffering, inconvenience, mental anguish and loss of enjoyment of life because
20   they engaged in illegal actions.
21           102.    Because Defendant is guilty of oppression, fraud, or malice, express or implied,
22   Defendant must pay Plaintiff an additional amount for the sake of example and by way of
23   punishment.
24           103.    Plaintiff has had to obtain the services of an attorney to protect her rights and
25   secure compensation for the damages incurred as a result of these violations and therefore, she
26   is entitled to recover reasonable attorney’s fees against Defendant.
27   ///
28   ///
                                               Page 10 of 11
 Case 2:21-cv-01481-JCM-BNW Document 1 Filed 08/10/21 Page 11 of 11




 1       WHEREFORE, Plaintiff prays this court for:
 2          a. A jury trial on all appropriate claims;
 3       moreover, to enter judgment in favor of the Plaintiff by:
 4          b. Awarding Plaintiff an amount sufficient to fully compensate her (including tax
 5              consequences) for all economic losses of any kind, and otherwise make her
 6              whole in accordance with Title VII, the ADA, and state claims;
 7          c. General damages;
 8          d. Special damages;
 9          e. An award of compensatory and punitive damages to be determined at trial;
10          f. Liquidated damages;
11          g. Pre and post-judgment interest;
12          h. An award of attorney’s fees and costs; and
13          i. Any other relief the court deems just and proper.
14       Dated this 10th Day of August, 2021.
15                                              HKM EMPLOYMENT ATTORNEYS, LLP
16
17
                                                /s/Jenny L. Foley
                                                JENNY L. FOLEY, Ph.D., Esq.
18                                              Nevada Bar No. 9017
                                                1785 East Sahara, Suite 300
19                                              Las Vegas, Nevada 89104
20                                              Tel: (702) 577-3029
                                                Fax: (702) 625-3893
21                                              E-mail: jfoley@hkm.com
                                                Attorney for Plaintiff
22
23
24
25
26
27
28
                                          Page 11 of 11
